O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                             for                              EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                     Apr 09, 2020
                                                                                                   SEAN F. MCAVOY, CLERK


U.S.A. vs.                        Ramos, Ester                           Docket No.          0980 4:19CR06070-SMJ-1


                                    Petition for No Action on violation at this time

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Ester Ramos, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 19th day of March 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance under Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation No. 1: Ester Ramos is alleged to have violated the conditions of her pretrial release supervision by using fentanyl
on or about April 5, 2020.

On March 20, 2020, Ms. Ramos met with a probation officer who reviewed the release conditions and applied the electronic
monitoring transmitter. The defendant verbally acknowledged she fully understood the conditions of pretrial release to
include standard condition number 9 and she was provided with a copy.

On April 5, 2020, Ester Ramos entered Sundown M Ranch inpatient substance treatment facility.

On April 7, 2020, this officer spoke with Ms. Ramos' substance abuse treatment counselor and discussed the treatment plan.
This officer asked about the admission urine test and the counselor advised the facility was limiting the collection of urine
specimens due to the COVID-19; however, the counselor agreed to speak with the administration regarding this issue.

On April 8, 2020, this officer spoke with Ms. Ramos' substance abuse treatment counselor who indicated they will collect
a urine sample the same day and send it to their laboratory for analysis. She also indicated they already had a treatment
clinical staffing due to Ms. Ramos' attitude and behaviors.

A short time later, this officer again spoke with Ms. Ramos' substance abuse treatment counselor. The counselor placed me
on speaker phone. Ms. Ramos disclosed, prior to entering inpatient treatment on April 5, 2020, she used a "small" amount
of fentanyl. She relayed that prior to admitting herself to the inpatient treatment facility, she learned she was potentially
facing a 10-year prison term if convicted. She expressed feeling overwhelmed and shocked over this information and she
used the drug to cope with her feelings.
PS-8
Re: Ramos, Ester
April 9, 2020
Page 2
                  PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME.

                                                                     I declare under the penalty of perjury
                                                                     that the foregoing is true and correct.
                                                                     Executed on:       April 9, 2020
                                                           by        s/Stephen Krous
                                                                     Stephen Krous
                                                                     U.S. Pretrial Services Officer


 THE COURT ORDERS

 [X ]   No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                       Signature of Judicial Officer
                                                                       4/9/2020
                                                                       Date
